Citation Nr: 0005193	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-17 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for depression.

3.  Whether the veteran has submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for lumbosacral strain with right sciatic 
irritation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from July 1966 to July 1970 
and from May 1971 to June 1973.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for bilateral hearing loss 
and depression and determined that no new and material 
evidence had been submitted to reopen the veteran's service 
connection claim for a back disability.


FINDINGS OF FACT

1.  Medical evidence of a nexus between current bilateral 
hearing loss and service has not been submitted.

2.  Medical evidence of a nexus between current depression 
and the veteran's period of service has not been submitted.

3.  Entitlement to service connection for a back disability 
was denied in a Board decision dated in May 1976.

4.  Evidence the veteran has submitted since the Board's May 
1976 rating decision consists of VA and private medical and 
hospitalization records which are cumulative in nature.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for depression is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  Evidence received since the Board's May 1976 rating 
decision that denied service connection for a back disability 
is not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO denied entitlement 
to service connection for the veteran's back disorder in 
August 1975 for a lack of clinical findings in service that 
related the veteran's post-service back disability to his 
period of service, as well as findings from a June 1975 VA 
examination that supported that the veteran's back problems 
were due to an injury following his separation from service.  
The veteran appealed that rating decision.

Overall, the veteran's service medical records include an 
enlistment examination dated in June 1966 that reveals 
nothing pertinent to the veteran's current claims.  The 
audiometer readings at that time revealed normal hearing.  
The records reflect that in June 1968, the veteran fell off a 
scaffold and injured his back.  The impression rendered at 
that time was acute back injury.  The veteran continued to 
complain of back pain; entries dated in July 1968 and 
September 1968 disclose no objective findings with respect to 
the back.  

In a narrative summary dated in September 1968, the diagnosis 
was interscapular back pain.  In a clinical record dated in 
October 1968 from the orthopedic department, the examiner 
noted that the veteran's back complaints were of undetermined 
etiology and referred the veteran to psychiatry.  Noted in 
this record is that the veteran underwent a psychiatric 
evaluation in October 1968 and no significant emotional 
conflict was indicated.  

A report from a bone and joint consultation performed in 
November 1968 revealed no findings on x-ray or examination.  
The examiner speculated that the veteran's back pain possibly 
was linked to an elevated uric acid.  An x-ray dated in 
January 1969 was negative.  An examination dated in March 
1970 revealed nothing pertinent to the veteran's claims.  In 
an April 1971 enlistment examination, a history of back pain 
is noted with no clinical findings; the hearing test 
conducted at that time revealed normal hearing.  In a 
clinical record dated in November 1972, the examiner noted 
that tests conducted for complaints of ongoing back pain were 
normal, as was the examination at that time.  Overall, there 
was no objective evidence of orthopedic disease.  

A hearing examination done in January 1973 had the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
20
LEFT
15
10
10
10
30

Noted in a separation examination conducted in June 1973 is 
that the veteran's recurrent back pain was still ongoing and 
treated in 1968 and 1969.  Otherwise, the examination is 
silent for any pertinent findings.  

The veteran was seen by a private doctor between September to 
November 1974.  The doctor noted that the veteran had injured 
his back at work in July 1974 when he fell backwards over a 
spring plank.  In a recitation of the veteran's history, the 
physician noted that the veteran had been seen by a doctor in 
August 1974, the conclusion of which was that the veteran's 
back pain was not due to any actual organic orthopedic 
impairment.  In the November 1974 statement, the doctor noted 
the veteran's past medical history, which included mention of 
the complaints of back pain in service that resulted in 
negative tests.  The veteran reported that subsequent to that 
time, he had experienced some occasional back pain, but 
nothing that was disabling in nature.

An x-ray study of the lumbosacral spine dated in March 1975 
revealed a negative study.  In the report from VA examination 
dated in June 1975, findings were essentially normal; the 
diagnosis rendered was chronic lumbosacral strain.  

In a May 1976 decision, the Board determined that the veteran 
was not entitled to service connection for his back disorder.  
The Board determined that the veteran's back injury in 
service resolved and that there was no chronic back injury 
prior to the veteran's postservice industrial injury.  The 
veteran was notified in September 1976 of the finality of the 
Board decision, absent the submission of new and material 
evidence.

The veteran submitted private medical records that extended 
from 1988 to 1989, that included a period of hospitalization.  
In 1988 and 1989, a private doctor from the Diplomate 
American Board of Psychiatry and Neurology provided 
statements of the history of treatment for the veteran's 
psychiatric and medical complaints.  These statements were in 
conjunction with a worker's compensation claim.  Overall, the 
doctor noted that the veteran presented with a multiplicity 
of psychiatric and medical complaints.  Noted is that the 
veteran had been undergoing psychiatric treatment in 1986 
with a diagnosis of severe depression due to a severely 
stressful situation in his workplace.  

From April to May 1989, the veteran was hospitalized for 
major depression, dysthymia, and passive aggressive 
personality.  In a recitation of the veteran's history, the 
physician noted that he had been experiencing depression for 
three years without any intervention.  Records that extended 
from 1991 to 1992 provided by the private doctor from the 
Diplomate American Board of Psychiatry and Neurology revealed 
the veteran's history of treatment related to his dysthymic 
disorder.  

In September 1994, the veteran underwent a private mental 
status examination for his depression.  The veteran reported 
that he had been in outpatient treatment for the past seven 
to eight years.  He also stated that he has been depressed 
since 1986 or 1987.  The diagnostic impression rendered at 
that time was major depressive disorder, single episode, 
severe without psychotic features.  

VA outpatient records dated from June to December 1997 
disclose ongoing complaints of chronic depression, back pain, 
and related treatment.  A medical record dated in June 1997 
for treatment of chronic depression reveals that the veteran 
received Social Security Disability Income.  An October 1997 
x-ray study of the lumbosacral spine revealed minimal 
degenerative changes.  

The veteran requested to reopen his claim of entitlement to 
service connection for a back disability in December 1997.  
He also claimed entitlement to service connection for 
bilateral hearing loss and depression at that time.  

In January 1998, the veteran underwent a VA examination.  In 
a recitation of the veteran's past medical history is noted 
that the veteran claimed hearing loss secondary to exposure 
to loud aircraft noise.  An audio examination in February 
1998 revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
50
65
LEFT
15
20
20
50
70

Speech recognition scores were excellent bilaterally.  

Analysis

The matters for determination by the Board currently entail 
the veteran's entitlement to service connection for bilateral 
hearing loss, depression, and whether he has submitted new 
and material evidence sufficient to reopen his claim for 
entitlement to service connection for a back disability.  
These issues are reviewed separately below.

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306(a) (1999).

Prior to a determination of entitlement to service 
connection, it is incumbent upon the veteran to submit a well 
grounded claim.  A well grounded claim is a meritorious 
claim, capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, and hereinafter referred to 
as Court) requires that for a claim to be well grounded, 
there must be competent evidence of current disability, of 
incurrence or aggravation of a disease or injury in service, 
and of a nexus between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).  

Bilateral hearing loss

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including sensorineural hearing 
loss if the disability becomes manifest to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Entitlement to service 
connection for hearing impairment is subject to other 
requirements under 38 C.F.R. § 3.385 (1999).  

The threshold for normal hearing ranges from zero to twenty 
decibels, and any reading higher than twenty indicates some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  However, under VA law, service connection may only 
be granted for impaired hearing when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz reaches a level of 40 decibels or greater.  Also, 
impaired hearing will be considered a disability if the pure 
tone threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4,000 Hertz are 26 decibels or greater, 
or when speech recognition scores utilizing the Maryland CNC 
test are less than 94 percent.  38 C.F.R. § 3.385.

Given the above law and regulations, the Board notes that 
although the veteran demonstrated some degree of hearing loss 
while in service in January 1973, see Hensley at 155, he did 
not produce competent evidence of impaired hearing so as to 
support a grant of service connection.  See supra, 38 C.F.R. 
§ 3.385.  There is no evidence of record to support that the 
veteran's hearing was impaired such that auditory thresholds 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz reached a level of 40 decibels or greater.  
Furthermore, during the veteran's period of service, none of 
the audiology examinations disclosed pure tone thresholds for 
at least three of the frequencies from 500 to 4,000 Hertz of 
26 decibels or greater, or speech recognition scores less 
than 94 percent.  Thus, in this respect, the veteran has 
failed to establish a well grounded claim. 

Moreover, overall, the veteran has failed to submit medical 
evidence of a nexus between any post-service hearing loss and 
his period of active service.  The nature of the issue 
determines the quality and quantity of evidence necessary to 
satisfy the statutory burden of establishing a well grounded 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In a 
case such as this one, where the issue is one that involves 
medical etiology, in other words, the nexus between current 
hearing disability and an inservice occurrence, the veteran 
must offer competent medical evidence sufficient to support a 
plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

This veteran first claimed entitlement to service connection 
for his hearing loss in December 1997.  Prior to that time, 
there are no medical records that indicate treatment for 
hearing loss or complaints related to hearing loss.  In the 
veteran's February 1998 audiology examination, the veteran 
indeed was determined to have bilateral hearing impairment.  
However, that examination occurred 25 years after the 
veteran's separation from his second period of service.  
There is no competent evidence of record to link the 
veteran's post-service hearing loss with his period of 
service; therefore, the veteran in this respect also fails to 
establish a well grounded claim.  See Caluza at 506.  His 
mere words alone do not constitute competent evidence for his 
purpose.  Murphy at 81.

In view of the veteran's failure to submit competent evidence 
that satisfies the aforementioned requirements, the Board 
must conclude that the claim is not well grounded and, 
therefore, must be denied.  Edenfield v. Brown, 8 Vet. App. 
384, 390 (1995).  Since this claim is not well grounded, the 
VA does not have a statutory duty to assist the veteran in 
the development of the case.  38 U.S.C.A. § 5107(a).  
However, if upon examination of the record, the Board 
determines that information exists that possibly could render 
the claim plausible, the VA may have a duty to inform the 
claimant of necessary evidence to complete the application.  
Robinette v. Brown, 8 Vet. App. 69, 80 (1995); 38 U.S.C.A. 
§ 5103(a).  In this case, the Board found no such 
information.

Depression

The veteran in this case has failed to establish that his 
post-service depressive disorder relates in any way to his 
period of service.  In view of the absence of competent 
evidence of a medical nexus between his current disability 
and his period of service, the veteran does not establish a 
well grounded claim.  See Caluza at 506.  

The first indication of record that the veteran was being 
treated for any psychiatric disorder appears in the mid-to 
late 1980s.  In private medical records that dated from 1988 
to 1989, the veteran reported that he had been undergoing 
treatment since 1986 for severe chronic depression, which 
primarily stemmed from stress in his workplace.  Such records 
date approximately 13 years after the veteran's separation 
from service.  Further, although the veteran was referred for 
a psychiatric evaluation while in service in October 1968, 
such referral was related to the veteran's complaints of back 
pain.  Apparently, due to an inability on the part of the 
examiners to determine the etiology of the veteran's back 
problems, the veteran was recommended to undergo a 
psychiatric evaluation.  However, upon examination, nothing 
significant was found at that time.  Moreover, there is no 
evidence that suggests that at any other time during service, 
did the veteran complain of psychiatric or emotional 
problems.  Thus, in this regard, the veteran has failed to 
establish a well grounded claim.  

Therefore, in this veteran's case, he has not established a 
well grounded claim for failure to submit competent medical 
evidence of a medical nexus between post-service chronic 
depression and his period of service.  As stated above, given 
that this claim is not well grounded, the VA does not have a 
statutory duty to assist in further developing the case.  
38 U.S.C.A. § 5107(a).  Also, the Board has found no evidence 
that suggests the existence of information that possibly 
could render the claim meritorious.  Robinette v. Brown, 8 
Vet. App. 69, 80; 38 U.S.C.A. § 5103(a).  In view of the 
above, the veteran's claim of entitlement to service 
connection for his depression is not well grounded, and as 
such, necessarily must be denied.

New and material evidence

The Board notes that in cases where a claim previously has 
been disallowed, that claim shall be reopened based upon the 
submission of new and material evidence that relates directly 
and substantially to the specific matter under consideration.  
38 U.S.C.A. §§ 5108; 38 C.F.R. §§ 3.156; see also Thompson v. 
Derwinski, 1 Vet. App. 251, 253, (1991).  Unless the Board 
finds that the veteran has submitted new and material 
evidence, it does not have jurisdiction to reopen a 
previously adjudicated claim.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  When a veteran seeks to reopen 
a final claim, the Board must review all of the evidence of 
record before it can determine whether the claim should be 
reopened and readjudicated.  See Evans v. Brown, 9 Vet. 
App. 273 (1996); see also Glynn v. Brown, 6 Vet. App. 523 
(1994).  

At the outset, the Board notes that in this veteran's case, 
no new and material evidence has been submitted so as to 
permit a reopening of the veteran's claim of entitlement to 
service connection for a back disability.

Specifically, upon review of all the evidence of record 
currently before the Board for consideration, the Board finds 
that the veteran in this case has failed to provide new and 
material evidence directly related to his claim of 
entitlement to service connection for a back disability.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Thompson v. 
Derwinski, 1 Vet. App. 251, 253.  As stated above, the 
veteran's service connection claim for the veteran's back 
disability was denied in a Board decision dated in May 1976.  
The evidence of record before the Board at that time 
consisted of the veteran's service medical records for his 
two periods of service, which reflected that the veteran fell 
on his spine in 1968 and demonstrated immediate right 
paravertebral muscle spasm.  However, no objective findings 
were reported during the veteran's period of service.  

Also part of the record at that time were treatment records 
that extended from September to November 1994 and a statement 
rendered by the private medical doctor treating the veteran 
at that time.  Such statement revealed that the veteran had 
experienced a back injury at his workplace sometime in July 
1994.  The Board also considered VA x-ray and examination 
results dated in March and June 1975 respectively.   

Subsequent to the 1976 Board decision, the veteran in this 
case has not presented any new evidence that bears directly 
and substantially on the determinative issue.  In this 
regard, the evidence submitted by the veteran is insufficient 
to reopen his claim of entitlement to service connection for 
a back disability.  38 C.F.R. § 3.156(a).  However, the Board 
acknowledges that since the May 1976 determination, the 
veteran has submitted additional evidence in support of his 
claim.  Specifically, the veteran provided statements that 
include a review of his medical treatment from 1988 to 1992, 
records from a period of hospitalization in 1989, VA medical 
records dated from June to December 1997 for treatment 
related to low back pain, and a report from a January 1998 VA 
examination.  In this regard, the veteran submitted new 
material to the record, that is, material not previously 
before the Board at the time of the 1976 decision.

Nonetheless, although the documents provided by the veteran 
since the 1976 Board decision are new to the record, in the 
sense that those same documents previously were not part of 
the veteran's claims file, they do not impart any material 
evidence that bears directly and substantially on his service 
connection claim.  38 U.S.C.A. 5108; 38 C.F.R. § 3.156; 
Thompson v. Derwinski, 1 Vet. App. 251, 253.  Pursuant to VA 
law, the veteran must provide evidence that is both probative 
and determinative of the current issue, that is, entitlement 
to service connection for a back disability, in order to 
reopen a previously denied claim.  38 C.F.R. § 3.156(a).  In 
this particular case, the veteran did not submit evidence 
that relates directly and substantially on his service 
connection claim.  Id.

The Board has reviewed the veteran's claim in light of all 
the evidence of record, and concludes that "new and 
material" evidence has indeed not been submitted.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  While some of the 
evidence submitted since the May 1976 Board decision 
arguably, is new, to the extent that it was not of record 
previously, the Board concludes that it is not relevant and 
probative of the issue at hand.  That is, the evidence does 
not bear directly and substantially on whether the veteran's 
post-service back disability is causally related to his 
period of service.  Accordingly, the evidence that the 
veteran submitted in an attempt to reopen his claim of 
service connection for a back disability is not new and 
material.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  Entitlement to service connection for depression 
is denied.

New and material sufficient to reopen the veteran's claim of 
entitlement to service connection for a back disability has 
not been submitted.

		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

